DETAILED ACTION
This office action is in response to applicant’s amendments and remarks dated 06/02/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration under 37 C.F.R.1.130(b)
The examiner acknowledges the statement by Miles John Zock that he is one of the co-inventors of cited reference” Zoom Parts Upgraded Aluminum Intake Boot For 87-04 Yamaha Warrior 350 Yfm 350 Carburetor Gasket O-ring,” and based on the earliest effective filing date of the subject matter discussed in this application considers the cited reference to no longer be applicable as prior art due to the grace period awarded based on the co-inventorship.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a metallic intake manifold provides a holding ridge entirely disposed along a middle third of a length of the body in combination with a valve point between the output end and the input end of the metallic intake manifold, further comprising a pressure relief valve operatively associated with the valve point in such a way as to fluidly connect to a bore of the metallic intake manifold; a metallic intake manifold provides a holding ridge entirely disposed along a middle third of a length of the body in combination with an input port flange radially extending at the input end of the metallic intake manifold, wherein the input port flange and the output port flange are both eye-shaped and radially offset by approximately 45 degrees relative each other, wherein a peripheral midpoint of each port flange is continuous with a circumference of the metallic intake manifold, and wherein the valve point is between said peripheral midpoints, further comprising a pressure relief valve operatively associated with the valve point in such a way as to fluidly connect to a bore of the metallic intake manifold,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended in the most recent claim set dated 06/02/2022 to now require “wherein the metallic intake manifold provides a holding ridge entirely disposed along a middle third of a length of the body,” which the examiner finds the sole support for this amendment based on figures 2 and 2B. Figures 2 and 2B depict where a holding ridge 22 is entirely disposed along a middle third of a length of the body of the metallic intake manifold 20. Reviewing the specification and figures the examiner considers the intake manifold of figures 2 and 2B to be a separate embodiment to the intake manifold 120 seen in figure 6. Provided figure 6 provides an input port flange 126 as an alternative to the holding ridge 22 for forming an attachment to the rubber coupler. Nowhere in the specification is it described or disclosed an embodiment where the both an input port flange and the holding ridge are both applied to the intake manifold. In addition, the original filed  disclosure does not provide for where the holding ridge is disposed along a middle third length of a body of the intake manifold and a valve point is also provided on the intake manifold as required in claim 5. In particular, it is not clear how in claim 8 that the valve point can be located between peripheral midpoints and the holding ridge is also disposed along a middle third of a length of the body nor is it clear how both the input port flange and the holding ridge are both applied to a common intake manifold assembly. Rather the examiner believes that figures 2 and 2B detail one embodiment of an intake manifold which relies on a holding ridge for attachment or alternatively figure 6 depicts where an input port flange is used as a substitute for the holding ridge, but the input port flange and the holding ridge are not described as usable together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Screen captures from YouTube video clip entitled “HadesOmega How To: Yamaha Warrior 350 Intake Manifold Install,” uploaded on Aug 21, 2018 by user HadesOmega Moto. Retrieved from internet: https://www.youtube.com/watch?v=rmQ9dQn-Ge0 (HadesOmega).
Regarding claim 1, HadesOmega discloses an intake manifold assembly for an All-Terrain Vehicle (ATV), the intake manifold assembly comprising: a metallic intake manifold (M, Screen captures 1 and 2) having a body extending between an output port flange and an input end (Screen capture 1), wherein the output port flange operatively associated with a cylinder head (H, Screen capture 2); a rubber coupler circumscribing the metallic intake manifold (RC, screen capture 5); and a rubber S-shaped intake manifold (B) fluidly coupling a carburetor (C, Screen Capture 3) to an air box (A, Screen Capture 4), wherein the metallic intake manifold (M) supports the carburetor (C) by a connection between the rubber coupler (RC) and the rubber S-shaped intake manifold (B, the carburetor C is supported through bolted connection to the manifold M and fixed connection to rubber s-shaped manifold B).
HadesOmega fails to disclose wherein the metallic intake manifold provides a holding ridge entirely disposed along a middle third length of the body.
SEO SANG YOON KR20050037401 (Seo) however discloses wherein a pipe provides a holding ridge entirely disposed along a middle third length of a body (as seen in annotated figures 1 and 2 of Seo below).

    PNG
    media_image1.png
    848
    570
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the input port flange of HadesOmega as to have the holding ridge style connection as seen in Seo for connecting the metallic intake manifold to the coupling device of HadesOmega provided Seo discloses that even if the coupled component and the manifold or pipe portion move relative to one another there is a reduced risk of leakage by providing the holding ridge style connection as discussed by Seo in lines 106-110 and lines 184-189.
Screen Capture 1

    PNG
    media_image2.png
    876
    1627
    media_image2.png
    Greyscale















Screen Capture 2


    PNG
    media_image3.png
    890
    1723
    media_image3.png
    Greyscale











    PNG
    media_image4.png
    922
    1369
    media_image4.png
    Greyscale
Screen Capture 3









Screen Capture 4

    PNG
    media_image5.png
    833
    1275
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    870
    1815
    media_image6.png
    Greyscale
Screen Capture 5







Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hadesomega, Seo and the additional prior art considered by the examiner fail to disclose the limitations of claim 2 disclosing “wherein the holding ridge connects to a first opening of the rubber coupler, wherein a second opening of rubber coupler connects to the rubber S-shaped intake manifold, and wherein the second opening points downward relative to the first opening,” in combination with the limitations of claim 1. Therefore, claim 2 and the claims which depend from claim 2 are considered to be potentially allowable once the drawing objections and claim rejections issues under 35 USC 112(a) have been resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2021181547 A1 discloses where a coupler 61 is connected to an air intake manifold and formed from rubber to provide preferable heat insulating properties and elasticity.
FR 3028555 A1 disclosed a valve point between output and input ends of a manifold.
WO 2011043132 A1 discloses an intake manifold with valve point formed by injection device 21.
EP 2184468 A1 discloses an intake manifold with a holding ridge entirely disposed entirely along a middle third length of the body in figure 5.
GB 2448912 A discloses an intake manifold with a holding ridge entirely disposed entirely along a middle third length of the body in figure 4.
DE 102008006994 A1 discloses an intake manifold with a holding ridge entirely disposed entirely along a middle third length of the body in figure 3.
DE 102007037009 A1 discloses an intake manifold with a holding ridge entirely disposed entirely along a middle third length of the body in figures 6-11, where the holding ridge is disposed between flanged output and input end surfaces.
US 20020052158 A1 discloses an intake manifold with a holding ridge entirely disposed entirely along a middle third length of the body in figure 6.
EP 1096138 A2 discloses an intake manifold with a holding ridge entirely disposed entirely along a middle third length of the body and valve point between peripheral midpoints in figure 2.
US 5887574 A discloses an intake manifold 2 with a holding ridge 10 entirely disposed entirely along a middle third length of the body and valve point between peripheral midpoints in figures 2 and 5.
US 4991561 A discloses a collar 3 entirely disposed entirely along a middle third length of the body and valve point 5, 6 between peripheral midpoints in figure 1.
US 2924514 A discloses an intake manifold  with a holding ridge  entirely disposed entirely along a middle third length of the body and valve point between peripheral midpoints in figure 2.
US 20160377001 A1 discloses an intake manifold with a holding ridge 30, 32 entirely disposed entirely along a middle third length of the body in figure 4.
DE 202014104305 U1 discloses a holding ridge 2 forming a fitted pipe connection in figures 1 and 2.
DE 10213414 A1 discloses a holding ridge 5 formed on an intake manifold arranged between a carburetor and an inlet channel where holding ridge is formed between opposed input and output flanged surfaces in figures 2 and 3.
DE 10143435 A1 discloses a holding ridge  formed on an intake manifold where holding ridge is formed between opposed input and output flanged surfaces in figure 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747